NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 SANTIAGO OSORIO-AVILA, AKA                       No.   14-73073
 Santiago Osorio,
                                                  Agency No. A098-569-680
                  Petitioner,

   v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Santiago Osorio-Avila, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review any challenge Osorio-Avila makes to the IJ’s

past persecution finding because he did not distinctly raise the issue to the BIA.

Alvarado v. Holder, 759 F.3d 1121, 1127 n.5 (9th Cir. 2014) (requiring issue

exhaustion).

      Substantial evidence supports the BIA’s finding that Osorio-Avila failed to

establish a clear probability of future persecution if he returns to Mexico. See

Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, we deny the petition for review as to Osorio-

Avila’s withholding of removal claim.

      Substantial evidence also supports the BIA’s denial of CAT relief because

Osorio-Avila failed to show it is more likely than not he would be tortured by or

with the acquiescence of the Mexican government if he is removed to Mexico. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir. 2008) (affirming denial of

CAT relief where similarly-situated family member remained safely in hometown),

abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir.

2013) (en banc). Thus, we also deny the petition for review as to Osorio-Avila’s

CAT claim.


                                          2                                    14-73073
PETITION FOR REVIEW IS DISMISSED in part; DENIED in part.




                          3                          14-73073